TYSON, J.
The questions propounded to defendant on cross-examination, notwithstanding they called for his secret, unexpressed motives or purposes, were not illegal and his responses to them were competent and relevant. Whilst it is true, as a general rule, secret intentions or unexpressed motives of a witness cannot be called for, the rule applies more particularly where a party seeks, in his own behalf, to prove by his own or his witness’ testimony, the secret, unexpressed motives or purposes of the person testifying. On cross-examination, where great latitude is allowed, the questions asked in this.case were properly allowed. This principle was pointedly declared in Linnehan v. State, 120 Ala. 293, *99Yarbrough v. State, 115 Ala. 92. See also Thomason v. Dill, 30 Ala. 444.
TJie case of Ellis v. State, 105 Ala. 72, relied upon by appellant, is not in conflict with these views. The point here under consideration was not involved, nor decided. 'While it was attempted to be raised in that ease, the objection to tlie question was held ¡to be insufficient for that purpose.
Affirmed.